Citation Nr: 0601524	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-12 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for low back strain.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for callosities of the right foot.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for callosities of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from March 1959 to February 
1961.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a March 2002 decision by the 
RO which denied increased ratings for callosities of the feet 
and low back strain, then rated 10 percent and noncompensably 
disabling, respectively.  In February 2004, an RO Decision 
Review Officer assigned an increased rating to 10 percent for 
the low back disability.  The Board remanded the appeal for 
additional development in January 2005.  

By rating action in July 2005, the RO assigned an increased 
rating to 20 percent for the low back disability and separate 
10 percent evaluations for callosities of each foot, 
effective from April 23, 2001, the date of receipt of the 
claim for increase.  38 C.F.R. § 3.400(o)(2).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's low back disability is manifested by 
complaints of pain, hypesthesia, muscle spasm, limitation of 
motion, and degenerative disc disease; no functional loss of 
use due to pain or during flare-ups is demonstrated.  

3.  The veteran's bilateral foot disability is manifested by 
multiple, painful calluses on both feet with no underlying 
bony deformity or additional functional impairment.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for low back strain are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
Diagnostic Codes 5293, 5295 (prior to 9/26/03) and 5237 (from 
9/26/03).  

2.  The criteria for an evaluation in excess of 10 percent 
for callosities of the right foot are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.71a, Part 4, 
Diagnostic Code 7899-7819, 7804 (2005).  

3.  The criteria for an evaluation in excess of 10 percent 
for callosities of the left foot are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.71a, Part 4, 
Diagnostic Codes 7899-7819, 7804 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification and assistance 
provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The Board concludes that information and discussions as 
contained in the March 2002 rating decision, the April 2003 
statement of the case, and the July 2005 supplemental 
statements of the case (SSOC), the January 2005 Board remand, 
and in letters sent to the veteran in September 2001, January 
2002, and March 2004 have provided him with sufficient 
information regarding the applicable regulations.  The 
content of the letters complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Additionally, 
these documents notified him of his responsibility to submit 
evidence which showed a worsening or increased disability of 
his bilateral foot and low back disabilities; of what 
evidence was necessary to substantiate the claims for 
increased ratings for these disabilities; why the current 
evidence was insufficient to award the benefits sought, and 
suggested that he submit any evidence in his possession.  The 
veteran was also scheduled for a hearing before traveling 
member of the Board at the RO in November 2003, but failed to 
report.  The veteran has been provided notice of what VA was 
doing to develop the claims, notice of what he could do to 
help his claims, and notice of how the claims were still 
deficient.  Further, the veteran has not identified the 
existence of any relevant evidence that has not been obtained 
or requested.  Clearly, from submissions by and on behalf of 
the veteran, he is fully conversant with the legal 
requirements in this case.  Consequently, the Board concludes 
that it may proceed, as specific notice as to which party 
could or should obtain which evidence has been provided.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims and is familiar 
with the law and regulations pertaining to the claims.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  Therefore, the Board finds that 
the duty to assist and notify as contemplated by applicable 
provisions, including the VCAA, has been satisfied.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  The RO has 
obtained all medical records from sources identified by the 
veteran, including all VA treatment records and associated 
them with the claims file.  The Board finds that there does 
not appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The veteran has also been evaluated by VA on 
at least two occasions during the pendency of this appeal.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

Increased Evaluations

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2005).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

Lumbosacral Strain

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's spine disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, the veteran does get the benefit of having 
both the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00.  
That guidance is consistent with longstanding statutory law, 
to the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

The question presented is whether a rating in excess of 20 
percent is warranted for the veteran's lumbosacral strain 
from the date of his claim for increase in April 2001.  

Prior to September 26, 2003, under Diagnostic Code (DC) 5295 
(lumbosacral strain), a 40 percent rating was assigned for 
severe symptoms with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was assigned with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003).  

As the veteran is also shown to have disc disease of the 
lumbosacral spine that an examiner has related to the 
veteran's service-connected history of low back strain, the 
Board must also consider the rating criteria for 
intervertebral disc syndrome (DC 5293).  Under the old 
version for intervertebral disc syndrome, a 60 percent 
evaluation was assigned for pronounced, persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent evaluation was 
assigned for severe, recurring attacks with intermittent 
relief.  A 20 percent rating was assigned for moderate 
symptoms with recurring attacks.  A 10 percent evaluation was 
assigned for mild symptoms.  38 C.F.R. § 4.71a, DC 5293 
(effective prior to September 23, 2002).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, Diagnostic Code 
8520, addresses the sciatic nerve.  Incomplete paralysis of 
the sciatic nerve is rated 10 percent when mild, 20 percent 
when moderate, 40 percent when moderately severe, and 60 
percent when severe with marked muscular atrophy.  38 C.F.R. 
§ 4.124a; Diagnostic Code 8520 (2005).  An 80 percent rating 
is warranted for complete paralysis of the nerve when the 
foot dangles and drops and there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under Diagnostic Code 
5243.  Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, The Spine, Note (6) (2005).  

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the cervical spine to 15 degrees or less; or with 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is warranted if the medical evidence shows 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees, or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, effective September 26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months will be rated 10 percent.  A 20 
percent evaluation will be assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks during the past 12 months.  A 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  Note (1) provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  (38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003).  

In this case, the pertinent evidence of record includes 
numerous private and VA outpatient treatment notes and 
reports of two VA examination conducted in October 2001 and 
June 2005.  

When examined by VA in October 2001, the veteran reported a 
constant aching pain in his lower back area, which he 
estimated was an eight on a scale of 0 to 10 and during 
flare-ups, 10/10.  The veteran described paresthesias and 
weakness with pain radiating into both lower extremities 
exacerbated by ambulation, paresthesias and weakness in his 
lower extremities and muscles spasms.  He denied any bowel or 
bladder problems.  He reported difficulty ambulating over the 
past year and was unable to walk, do house chores, or mow his 
lawn because of his back pain.  On examination, forward 
flexion was to 40 degrees, extension to 10 degrees, right 
lateral bending to 5 degrees, left lateral bending to 10 
degrees, and rotation to 15 degrees, bilaterally.  All 
movements were with demonstrable pain.  There was mild 
paraspinous spasms and tenderness to deep palpation in the 
L5-S1 region.  Waddle sign was negative and motor strength 
was 5/5 throughout.  Sensation was grossly intact throughout, 
and reflexes were 2+ and symmetric.  Straight leg raising was 
negative.  An MRI of the spine revealed mild degenerative 
changes throughout the entire lumbar spine with no evidence 
of specific canal or neural foraminal stenosis.  The 
assessment included degenerative disc disease of the lumbar 
spine with chronic mechanical low back pain.  

The evidentiary record includes numerous private and VA 
outpatient records showing treatment for various maladies, 
including low back pain from 1996 to 2004.  The veteran had 
problems with neck, shoulder, and low back pain following an 
automobile accident in June 1999.  The records showed 
treatment primarily for cervical spine and bilateral shoulder 
problems, chronic fatigue, and sleep disturbance following 
the automobile accident.  The records showed some complaints 
of low back pain immediately after the accident which 
gradually improved, and occasional flare-ups with strenuous 
activity, such as yard work and household chores.  The 
records indicated that the veteran was prescribed Vicodin and 
Oxycodone for his injuries from the automobile accident, not 
specifically for his service-connected low back disability.  
On several occasions, he reported that his back felt better 
when he was up and moving around.  Private medical records in 
April and May 2001 showed minimal pain and limitation of 
motion of the lumbar spine and no neurological abnormalities.  
When seen in November 2001, the veteran reported that he was 
doing much better.  Other than requests for refills of 
medications, the VA outpatient records do not show any 
treatment or visits for problems related to his low back 
disability from February 2003 through March 2004.  

When examined by VA in June 2005, the veteran reported that 
he used a board under his mattress, but had not been 
prescribed a back brace or bedrest for his low back 
disability.  He said that he could sit for 45 minutes and 
stand for an hour before having to rest.  He had occasional 
tingling and numbness down the right leg and into the calf, 
and described his back pain as a constant seven on a scale of 
0 to 10.  He reported flare-ups about four to five times a 
month, relieved with resting on the couch for half a day or 
so.  On examination, active and passive flexion was to 80 
degrees, with extension to 20 degrees.  Lateral bending was 
to 30 degrees, bilaterally, and rotation was to 25 degrees, 
bilaterally.  Straight leg raising and Lasegue's testing were 
negative.  There was some hypesthesia along the lateral thigh 
and calf, knee jerk was 2+ and ankle jerk 1+.  There was no 
evidence of muscle weakness in the lower extremities.  There 
was marked bilateral spasm from L1 through L6, with 
tenderness over the L5-S1 area in the midline.  The diagnoses 
included degenerative disc disease of the lumbosacral spine.  
The examiner opined that the veteran degenerative disc 
disease was causally related to his service-connected 
lumbosacral strain.  

The medical evidence of record does not demonstrate more than 
moderate limitation of motion of the lumbar spine.  Thus, a 
rating in excess of 20 percent under DC 5292 is not 
warranted.  The clinical evidence does not show severe 
symptoms of lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion so as to 
warrant a higher rating under DC 5295.  

As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  The veteran 
retains significant motion of the spine.  Therefore, a rating 
under Diagnostic Codes 5289 or 5292 for ankylosis or 
limitation of motion is not warranted.  

While the veteran reports significant low back symptoms, 
there is no objective evidence of more than moderate symptoms 
of intervertebral disc (IVD) syndrome at any time during the 
pendency of this appeal.  The only positive neurological 
findings of IVD syndrome was noted on the most recent VA 
examination in June 2005, manifested principally by mild 
hypesthesia and reduce ankle jerk; all other neurological 
findings were normal.  There was no muscle weakness, loss of 
muscle tone or bulk, absent ankle jerk, or any other 
neurological findings appropriate to the site of the diseased 
disc.  The VA and private outpatient records showed treatment 
primarily for cervical spine and shoulder problems from an 
automobile accident in June 1999, with only periodic 
complaints of low back pain.  Therefore, the Board finds that 
the lumbar spine disability is not of such severity to 
warrant an evaluation in excess of 20 percent under the old 
criteria for IVD syndrome.  

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 20 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002, and the criteria effective from September 
26, 2003, the effective dates of the revised regulations.  As 
indicated above, the revised regulations may not be applied 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  

In this regard, the evidence does not show that he has 
experienced incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  In fact, the current clinical and diagnostic 
findings do not satisfy the criteria for a rating of even 10 
percent under the revised criteria of Diagnostic Codes 
5237/5243.  The veteran does not claimed nor does the 
evidence show any incapacitating episodes over the past year 
or any required bed rest due to the low back disability.  
Thus, the Board finds that the evidence does not meet the 
criteria for an evaluation in excess of 20 percent under 
either the old or the revised regulations.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's service-connected back disability, under the 
revised orthopedic rating criteria and applicable neurologic 
rating criteria in effect between September 23, 2002, and 
September 26, 2003, and under the revised orthopedic rating 
criteria and any applicable neurologic rating criteria from 
September 26, 2003.  

As indicated above, the orthopedic manifestations of the 
veteran's spine disability based on the clinical findings 
prior to September 2002 equate to no more than moderate 
limitation of motion or moderate recurring attacks of IVD 
syndrome, which is commensurate with a 20 percent evaluation 
under the old rating schedule pursuant to Diagnostic Codes 
5292, 5293, or 5295.  Applying the clinical findings of 
record subsequent to the date of the revised regulations in 
September 2002, the low back disability would equate to no 
more than a 10 percent evaluation under the new General 
Rating Formula for Disease and Injuries of the Spine based on 
total limitation of motion, muscle spasm and tenderness not 
resulting in abnormal gait or spinal contour of the lumbar 
spine.  As the only positive neurological finding was wholly 
sensory, i.e., slight hypesthesia of the thigh and calf, a 10 
percent evaluation is warranted under DC 8520 for mild 
incomplete paralysis of the sciatic nerve.  By separately 
evaluating and combining the neurologic and orthopedic 
manifestations of the veteran's low back disability with all 
of his other service-connected disabilities, a combined 
evaluation in excess of 20 percent would not be available 
from September 23, 2002.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005).  

The evidence shows that the veteran has a good strength and 
range of motion in his back and no significant neurological 
impairment referable to the lumbar spine.  Despite occasional 
flare-ups of low back pain during the first two years after 
the automobile accident in 1999, the veteran was very active 
and exercised by walking five miles a day, did household 
chores, and mowed his lawn.  Although the records show that 
he has been slowed by several other health problems in the 
last few years, including recurrent hernia and bursitis in 
his hips, the evidence does not show more than mild 
limitation of motion or functional impairment.  In fact, his 
range of motion of the lumbar spine on the most recent VA 
examination in 2005 was significantly better than when 
evaluated in 2001.  The record also shows that he took as job 
as a night security watchman sometime after May 2002, though 
he apparently quit in 2004.  The Court has held that, "a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  As noted above, the most recent VA 
examination in June 2005 showed no more than mild limitation 
of motion, no muscle weakness or atrophy, and no significant 
neurological impairments.  In light of the clinical findings 
of record, the Board finds that an increased evaluation based 
on additional functional loss due to the factors set forth 
above are not demonstrated.  

Callosities

Initially, it should be noted that callosities of the feet is 
not a listed disability under the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4.  Therefore, the veteran's 
bilateral foot disability was originally rated by the RO by 
analogy to DC 5279, which provided for a 10 percent 
evaluation for unilateral or bilateral metatarsalgia.  By 
rating action in July 2005, the RO assigned separate 10 
percent evaluations for each foot by analogy to DC 7804 for 
painful, superficial scars.  This is the maximum rating 
possible for a painful, superficial scar absent limitation of 
motion or function of the affected part.  (DC 7805).  A 
higher rating is possible for scars that are deep or cause 
limitation of motion and exceed an area of 12 inches or more.  
(DC 7801).  However, in this case, none of the callosities 
are shown to be deep or, when combined for each foot, do not 
exceed an area of 12 inches or more.  Therefore, this 
provision of the rating code is not applicable.  As to the 
representative's argument, a separate rating for each callus 
is not possible as the callosities are all confined to and 
affect function of a single body part.  The assignment of 
separate ratings for each callus would violate the 
prohibition against pyramiding, that is, rating the same 
disability under different diagnoses.  38 C.F.R. § 4.14 
(2005).  

The veteran's feet were evaluated by VA on two occasions 
during the pendency of this appeal.  When examined by VA in 
October 2001, the veteran reported that the calluses on his 
feet had worsened over the years and that he pared them down 
every two to three weeks.  He also reported that he couldn't 
walk more than a couple of blocks before stopping because of 
pain in the balls of his feet and felt that it was limiting 
his ability to ambulate.  On examination, there was a 1 cm. 
circular, thickened, firm area over the medial aspect of the 
right great toe and a 3.5 cm. round callus over the second, 
third, and fourth metatarsal phalangeal joints.  On the left, 
there was a 2 by 1.5 cm. thickened callus over the medial 
calcaneal area, several less than 1 cm. calluses over the 
metatarsal and interphalangeal joints of the great toe, and a 
1.5 cm. oval callus on the third and forth metatarsal 
phalangeal joints. The two largest areas of callus formation 
showed evidence of recent debridement with a clean surface.  
There was no evidence of underlying bony deformity or 
fracture on palpation.  There was mild tenderness on deep 
palpation over the second, third, and fourth metatarsal 
phalangeal heads, bilaterally.  

When examined by VA in June 2005, the veteran reported that 
his calluses had worsened over the past three to four years 
and that he could only walk one to two blocks because of the 
pain.  He said that he trimmed the calluses every 10 to 15 
days and that he now wore inserts which were helpful.  On 
examination, there were marked calluses on both metatarsal 
arches and heels which were extremely painful to touch, more 
so on the right.  The veteran walked very gingerly both 
barefoot and in shoes with inserts.  The diagnoses included 
hyperkeratosis with calluses of the feet.  

Although the veteran was seen by VA and private healthcare 
providers for various maladies on numerous occasions from 
1996 to 2004, the records showed very few complaints 
pertaining to his feet.  

As noted above, callosities of the feet is an unlisted 
condition that may be rated by analogy to closely related 
conditions in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In this case, the veteran is 
not shown to have any impairment of either foot such as, flat 
or claw foot, malunion or nonunion of the tarsal or 
metatarsal bones, or any other additional foot injury.  Thus, 
a higher evaluation under any of the potentially applicable 
diagnostic codes pertaining to the feet, including DC's 5276, 
5278, 5283, or 5284, are not for application.  Other than 
painful calluses, the veteran is not shown to have any foot 
deformity or functional impairment in either foot.  The 10 
percent evaluation currently assigned under DC 7804, 
contemplates painful callosities.  

Contrary to the veteran's claim of increased symptomatology 
related to his calluses, a review of the prior VA examination 
report in November 1998 shows some improvement in the 
severity of his pain.  At that time, the veteran described 
his foot pain at rest as a six on a scale of 0/10, whereas he 
currently described his pain as a three or four.  At that 
time, he also reported that his calluses were so painful that 
he couldn't run or walk.  However, the records show that he 
was walking up to five miles a day in 2000.  He was not 
wearing shoe inserts in 1998, and reported that they were 
helpful when seen in June 2005.  No evidence has been 
presented to support his assertion that his activities or 
current exercise regimen have been limited beyond that 
contemplated by the current ratings because of his calluses 
or that he has any additional functional impairment because 
of his bilateral callosities.  

In light of the discussion above, the Board finds no basis 
for the assignment of a rating in excess of 10 percent for 
callosities of the right or left foot.  Accordingly, the 
appeal is denied.  




ORDER

An increased rating in excess of 20 percent for low back 
strain is denied.  

An increased rating in excess of 10 percent for callosities 
of the right foot is denied.  

An increased rating in excess of 10 percent for callosities 
of the left foot is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


